UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4755


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE ANTOINE MCARTHUR,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cr-00055-1)


Submitted:   March 10, 2015                 Decided:    March 18, 2015


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Davenport, LAMBERT LAW OFFICE, Ironton, Ohio, for
Appellant.    Richard Gregory McVey, Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terrence Antoine McArthur appeals his sentence imposed by

the district court upon revocation of his supervised release.

McArthur admitted the alleged violations, and the district court

sentenced      him   at   the     high    end   of    his    Chapter       Seven   policy

statement range to 18 months in prison followed by 18 months of

supervised release.         McArthur’s attorney has filed a brief under

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal but questioning the propriety

of his sentence.          McArthur was informed of his right to file a

pro se supplemental brief but has not done so.                      We affirm.

     “A    district       court    has    broad   discretion        when     imposing   a

sentence upon revocation of supervised release.”                        United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                        We will affirm the

sentence if it is within the statutory maximum and not plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).            Only if we conclude that the sentence is

unreasonable must we decide whether it is plainly so.                              United

States    v.   Moulden,     478 F.3d 652,      657    (4th    Cir.    2007).      We

presume     that     a    sentence       within      the    Chapter     Seven      policy

statement range is reasonable.             Webb, 738 F.3d at 642.

     We have reviewed the record and conclude that McArthur’s

sentence is both within the statutory maximum and the policy

statement range, and he fails to rebut the presumption that it

                                            2
is reasonable.          On appeal, he argues that he should be granted

relief from the sentence because he was not provided a community

confinement center placement when he was first released from

prison.     However, the district court adequately explained why a

prison sentence at the high end of the policy statement range

was   appropriate       in    this    case,       and   the    court   considered         his

argument       by    ordering    as    a     special      condition       of    supervised

release that he reside in a community confinement center for the

first six months.             McArthur also argues that the court’s oral

pronouncement at sentencing differs from the written judgment.

In such a case, the oral pronouncement controls.                                See United

States    v.    Osborne,      345 F.3d 281,       283   n.1   (4th       Cir.    2003).

However, having reviewed the record, we find no conflict between

the oral pronouncement and written judgment in this case.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                   We

therefore      affirm    the    district       court’s        judgment.         This    court

requires that counsel inform his or her client, in writing, of

his or her right to petition the Supreme Court of the United

States    for       further   review.        If    the    client     requests         that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on the client.                            We dispense

                                              3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4